Exhibit 10.1

COMMON STOCK REDEMPTION AGREEMENT

This COMMON STOCK REDEMPTION AGREEMENT (the “Agreement”), dated March 30, 2012,
is by and between VICIS CAPITAL MASTER FUND, a sub-trust of Vicis Capital Series
Master Trust, a unit trust organized and existing under the laws of the Cayman
Islands, with a mailing address of 445 Park Avenue, Suite 1901, New York, New
York 10022 (the “Seller”), and DEER VALLEY CORPORATION, a Florida corporation
maintaining a mailing address at 3111 West Dr. MLK Blvd, Suite 100, Tampa,
Florida 33607 (the “Company”).

BACKGROUND INFORMATION

This Agreement sets forth the terms and conditions upon which the Company is
acquiring from the Seller and the Seller is selling and delivering to the
Company, free and clear of all liabilities, obligations, claims, liens and
encumbrances, 1,096,291 shares of the Company’s issued and outstanding common
capital stock, $0.001 par value per share (the “Shares”). In consideration of
the mutual agreements contained herein, the parties agree as follows:

OPERATIVE PROVISIONS

1. Background Information. Each party hereby acknowledges and agrees that the
foregoing background information is true and correct and is hereby incorporated
by reference and made a part of this Agreement.

2. Securities to be Sold. Subject to the terms and conditions of this Agreement,
at the Closing referred to in Section 4 hereof, the Seller is selling and
delivering to the Company good, valid and marketable title to the Shares, by
delivering to the Company by delivering to the Company stock certificates,
representing such Shares, duly endorsed in blank or accompanied by one or more
stock powers duly endorsed in blank, and in form for transfer satisfactory to
the Company. If any Shares are held in registered or electronic form, the Seller
will promptly electronically transfer such Shares to the Company in accordance
with written instructions provided by the Company.

3. Purchase Price of the Securities; Payment; Pledge Agreement. The aggregate
purchase price being paid by the Company to the Seller for the Shares is
$602,900.00 (or approximately $0.55 per share) (the “Purchase Price”), all of
which is payable, in cash, at Closing via wire transfer or certified check.

4. Closing. The closing of the sale and purchase of the Securities is taking
place on the date first written above, at the offices of legal counsel for the
Company (the “Closing”). At the Closing, Seller is delivering to the Purchaser
the certificates or instruments evidencing the Shares in negotiable form or
accompanied by an executed stock power or instrument of transfer in a form
acceptable to Purchaser. If any Shares are held in registered or electronic
form, the Seller will promptly electronically transfer such Shares to the
Company in accordance with written instructions provided by the Company. Each
party is responsible for all fees and costs incurred by them or on their behalf
in connection with the Closing.



--------------------------------------------------------------------------------

5. Representations and Warranties of Seller. In order to induce the Company to
enter into this Agreement and to consummate the transactions contemplated
hereby, the Seller represents and warrants to the Company that:

a. Authorization. Seller has duly executed and delivered this Agreement. When
executed and delivered by the Seller, this Agreement will constitute the valid
and binding obligation of the Seller, enforceable in accordance with its terms
except as the enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting the
rights of creditors and subject to general equity principles.

b. Consent. No consent, approval or authorization of or registration,
qualification, designation, declaration or filing with any governmental
authority or private person or entity on the part of the Seller is required in
connection with the execution and delivery of this Agreement or the consummation
of any other transaction contemplated hereby, except as may be required pursuant
to the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder.

c. No Contractual Violation. Neither the execution, delivery nor performance of
this Agreement by the Seller, including the consummation by the Seller of the
transactions contemplated hereby, constitutes a violation of or a default under,
or conflict with, any term or provision of any contract, commitment, indenture
or other agreement, or of any other private restriction of any kind, to which
the Seller is a party or by which it is otherwise bound.

d. Title to Shares. Seller has good and marketable title to the Shares free and
clear of all liens, claims, encumbrances and restrictions, legal or equitable,
of every kind, except for certain restrictions on transfer imposed by federal
and state securities laws. The Seller has full and unrestricted legal right,
power and authority to sell, assign and transfer such Shares to the Company
without obtaining the consent or approval of any other person or governmental
authority, and the delivery of such Shares to the Company pursuant to this
Agreement transfers valid title thereto, free and clear of all liens,
encumbrances, claims and restrictions of every kind, except for certain
restrictions on their further transferability imposed by federal and state
securities laws.

6. Representations and Warranties of the Company. The Company represents and
warrants to, and covenants with, the Seller that:

a. Authorization. The Company has duly executed and delivered this Agreement.
When executed and delivered by the Company, this Agreement will constitute the
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws generally
affecting the rights of creditors and subject to general equity principles.

b. Consent. No consent, approval or authorization of or registration,
qualification, designation, declaration or filing with any governmental
authority or private person or entity on the part of the Company is required in
connection with the execution and delivery of this Agreement or the consummation
of any other transaction contemplated hereby.

 

- 2 -



--------------------------------------------------------------------------------

c. No Contractual Violation. Neither the execution, delivery nor performance of
this Agreement by the Company, including the consummation by the Company of the
transactions contemplated hereby, will constitute a violation of or a default
under, or conflict with, any term or provision of any contract, commitment,
indenture or other agreement, or of any other private restriction of any kind,
to which the Company is a party or by which it is otherwise bound.

7. Miscellaneous Provisions. All notices required to be given pursuant to this
Agreement shall be in writing and shall be hand delivered or sent via overnight
delivery services to the applicable address set forth in the preamble of this
Agreement, or to such other address as any such party may have designated by
like notice forwarded to the other party hereto. This Agreement, and any other
document referenced herein, constitute the entire understanding of the parties
hereto with respect to the subject matter hereof, and no amendment, modification
or alteration of the terms hereof shall be binding unless the same be in
writing, dated subsequent to the date hereof and duly approved and executed by
each of the parties hereto. Seller hereby covenants and agrees with Company that
at any time and from time to time it will promptly execute and deliver to
Company such further assurances, instruments and documents and take such further
action as Company may reasonably request in order to carry out the full intent
and purpose of this Agreement. This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of New York. Venue for all purposes shall be deemed to lie
within New York, New York. The parties agree that, irrespective of any wording
that might be construed to be in conflict with this paragraph, this Agreement is
one for performance in New York. The parties to this Agreement agree that they
waive any objection, constitutional, statutory or otherwise, to a New York
court’s taking jurisdiction of any dispute between them. By entering into this
Agreement, the parties, and each of them understand that they might be called
upon to answer a claim asserted in a New York court. If a legal action is
initiated by any party to this Agreement against another, arising out of or
relating to the alleged performance or non-performance of any right or
obligation established hereunder, or any dispute concerning the same, any and
all fees, costs and expenses reasonably incurred by each successful party or its
legal counsel in investigating, preparing for, prosecuting, defending against,
or providing evidence, producing documents or taking any other action in respect
of, such action shall be the joint and several obligation of and shall be paid
or reimbursed by the unsuccessful party or parties. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY IN ANY SUCH LEGAL PROCEEDING. All representations and warranties
contained in this Agreement shall survive the closing and the consummation of
the transactions contemplated hereby. This Agreement may not be assigned by the
Company without the prior written consent of the Seller. This Agreement shall be
binding upon the parties hereto and the successors and assigns of each party
hereto. This Agreement may be executed in any one or more counterparts, all of
which shall be considered one and the same agreement. The headings in this
Agreement are inserted for convenience only and shall not constitute a part of
this Agreement.

[Signature page to follow]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

SELLER: VICIS CAPITAL MASTER FUND By: Vicis Capital, LLC By:  

        s/ Shad Stastney

  Shadron L. Stastney, Manager COMPANY: DEER VALLEY CORPORATION By:  

        s/ Charlie Masters

  Charles G. Masters, Chief Executive Officer & President

[Signature page – Common Stock Redemption Agreement]

 

- 4 -